MEMORANDUM DECISION
                                                                               FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                          Dec 29 2016, 8:30 am

      regarded as precedent or cited before any                                CLERK
                                                                           Indiana Supreme Court
      court except for the purpose of establishing                            Court of Appeals
                                                                                and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      David M. Payne                                          Gregory F. Zoeller
      Ryan & Payne                                            Attorney General of Indiana
      Marion, Indiana
                                                              Jodi Kathryn Stein
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Alva Oliver Funk,                                       December 29, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              27A02-1601-CR-170
              v.                                              Appeal from the Grant Superior
                                                              Court 1
      State of Indiana,                                       The Honorable Jeffrey D. Todd,
      Appellee-Plaintiff                                      Judge
                                                              Trial Court Cause No.
                                                              27D01-1305-FC-26



      Mathias, Judge.


[1]   In April 2013, a masked man robbed a bank in Marion, Indiana (“the April

      robbery”). A Grant County jury found that Alva Funk (“Funk”) was behind the


      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016      Page 1 of 26
      mask. Funk was convicted in Grant Superior Court of one count of Class B

      felony robbery with a deadly weapon. The trial court sentenced Funk, then

      seventy-two years old, to fifty years in the Indiana Department of Correction.


[2]   Funk now appeals, challenging the seizure of certain evidence from his home,

      the sufficiency of the evidence, and the State’s closing argument at trial.


[3]   We affirm.


                                 Facts and Procedural Posture

                                             The April Robbery

[4]   On April 5, 2013, at around 11:00 A.M., an elderly looking man walked into a

      branch of STAR Financial Bank in Marion. He wore large, loose-fitting

      coveralls, a light-colored ball cap, and was barehanded. As he passed through

      the bank’s vestibule and inner doors, one of the bank tellers then working

      noticed that the “elderly” man was wearing a mask in the form of an old man’s

      face. The teller concluded she was about to be robbed.


[5]   The masked man approached the teller’s window and handed her a note with

      instructions to the following effect: “Do not trigger an alarm”; “give me your

      one hundreds, fifties, and twenties from [your] lower drawer and [your] top

      drawer”; “[I have] a weapon.” Tr. p. 314. As the teller read the note, the man

      twice reached his right hand into the breast of his coveralls and then kept it

      there, hidden from the teller, until she complied. The teller handed the man all

      the money in her drawers. The man stuffed the money, almost $8,000, into a


      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 2 of 26
      Burger King paper bag, along with the note, and walked to the front doors.

      Near the doors, the man accidentally dropped a small, black piece of plastic on

      the ground.1 He then left through the front doors as he had entered.


[6]   The bank’s surveillance cameras did not capture how the man arrived at, or

      departed from, the bank. In the minutes after the robbery, however, the

      surveillance cameras of a Walmart store down a side road from the bank

      captured footage of a small, black car traveling “relatively quickly” away from

      the bank. Tr. p. 513.


[7]   Police soon arrived at the bank and began investigating. The dropped piece of

      plastic was recovered and submitted to the forensic scientists at the Indiana

      State Police lab in Indianapolis for DNA testing. The testing returned one

      complete, single-source DNA profile. That profile was checked against CODIS,

      the national index of DNA profiles maintained by the U.S. Department of

      Justice, where the profile was found to match that of a convicted felon currently

      on parole from a 1993 conviction for intimidation, resisting law enforcement,

      and criminal recklessness: Alva Funk of Lafayette, Indiana.




      1
        At a probable cause hearing for a search warrant, the piece of plastic was identified by the lead investigator
      as a “piece of” or the “cap off of” an airsoft gun on the basis of “some markings on it.” Ex. Vol. I, p. 16. This
      testimony, however, was never subjected to cross-examination and was never heard by the jury. See infra note
      5.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016             Page 3 of 26
                                           The Search Warrant

[8]   On the basis of that match, and on the basis of other fruits of ongoing

      investigations into three other bank robberies committed under similar

      circumstances by similar means, including one in Marion in January 2013 (“the

      January robbery”), the Marion Police Department sought a search warrant

      from Judge Jeffrey Todd of Grant Superior Court for the home of Funk’s sister

      and niece in Lafayette, where Funk was known to be living (“the Lafayette

      house”). The warrant was issued for the search and seizure of the following

      items:


               Old man style Halloween mask, green baseball style hat, dark
               colored baseball style hat, blue zipper style hooded sweatshirt,
               black shoulder strap bag, firearm or air-soft style handgun,
               ammunition, US Currency, US Currency that is marked bait
               money, two tone with inner lining dark zipper sweatshirt, 3x5
               style index card bank robbery note, blue style baseball hat, gray
               or blue scarf, greenish colored zip up jacket with gray lining, blue
               jean pants, blue LEVI style baseball hat, boots, white tennis
               shoes, white or light color style beach hat, hair wigs, navy blue
               mechanic style jumpsuit overhauls [sic] with zipper, Burger King
               sack or bag, bank dye-pack and/or red stains, DNA standard and
               Major Case Finger/Palm Prints of Alva Oliver Funk DOB
               6/01/1943[—which are l]ocated and concealed in . . . [the
               Lafayette house and the b]ody or person of [Funk] . . . .


      Ex. Vol. I, p. 22.


[9]   With the help of the Lafayette Police Department, the Marion Police

      Department executed the search warrant for the Lafayette house on April 26,

      2013. Just as officers were preparing to enter the house, Funk was observed

      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 4 of 26
       driving away from it. Some distance away from the house, Funk was pulled

       over, arrested, and taken to a Lafayette police station for questioning. A swab

       of Funk’s cheek was taken for the purposes of further DNA testing, and his cell

       phone was seized and examined.


[10]   Back at the house, officers executed the search warrant in Funk’s absence. Their

       search focused on an upstairs loft bedroom that Funk used as his own, as well

       as on a shared garage stocked with tools and other material, which Funk’s

       grandnephew used as a base for his local construction business. Under the

       warrant, police recovered inter alia a set of dark-colored coveralls, a light-

       colored ball cap, a Burger King bag, and, from underneath Funk’s mattress, a

       box of .38 Special ammunition with five rounds missing. From a detective of

       the Marion Police Department, the jury heard that this type of ammunition is

       “typically . . . associated” with a five- or six-round revolver. Tr. p. 673.


[11]   In the course of their search, officers discovered what they believed to be

       incriminating items beyond those particularly described in the warrant. Wishing

       to seize those items as well, on-scene officers called the lead investigator and

       asked for direction. The lead investigator in turn called Judge Todd to ask for

       an “extension” of the search warrant to authorize seizure of the newly

       discovered items. A transcript of this conversation was apparently made but is

       not in the record before us.


[12]   Judge Todd granted the investigators’ request to extend the scope of the original

       search warrant. The second, “expanded” warrant does not appear in the record,


       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 5 of 26
       nor does the search warrant return listing all the items eventually seized. 2

       However, the expanded warrant apparently authorized seizure of the following

       items: a handheld radio frequency scanner, a device described as a “cell phone

       jammer” inside a blue metal case, a laptop computer, a Chase Bank brochure

       with handwritten notes, and pieces of torn-up paper with handwritten notes.


[13]   The pieces of torn-up paper were recovered from the bottom of a trashcan in the

       loft bedroom and pieced back together by on-scene officers as they searched for

       the robbery note. The torn-up pieces appeared to comprise two checklists:

       “note, glue , mask . . . , . . . bag , gun ” and “jacket , sweats, scanners

       , . . . coveralls, cosmetic bag, jammer.” Ex. Vol. I, pp. 66, 68.


[14]   A third set of items was seized without judicial authorization under either the

       original or the “expanded” warrant. This included a black t-shirt, a white tank

       top, white socks, two black plastic clips not otherwise identified, black

       sweatpants, a red knotted kerchief, an account statement from First Merchants

       Bank, a device purporting to be a “hidden camera locator,” a savings account

       ledger from Lafayette Bank and Trust, Knight’s Inn stationary with handwritten

       dollar figures in the thousands, a Knight’s Inn room card, several prepaid gift

       cards, a Faraday bag for shielding electronics from radio frequencies, a car

       rental agreement from a Hertz rental car agency in Lafayette, a gray satchel




       2
        On defense counsel’s motion, “for the record,” the search warrant return was “judicial[ly] notice[d]” at a
       pretrial suppression hearing. Tr. p. 40. Precisely because it was noticed, the return is now not in the record.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016              Page 6 of 26
       containing an atlas of Indiana, and a blue satchel containing makeup and

       double-sided tape.


[15]   The rental agreement was for the rental of a Mazda 2 for a period covering the

       April robbery. The small, black Mazda appeared similar to the small, black car

       recorded speeding away from the robbery scene by Walmart surveillance

       cameras. A detective of the Marion Police Department, Robin Young, had

       viewed the Walmart footage on the day of the robbery and was at the Lafayette

       house while the search warrant was executed.


[16]   On its cover, the atlas of Indiana promised “Detailed Topographic Maps”

       showing “Back Roads” and “GPS Grids.” Ex. Vol. I, p. 149. The atlas was

       found to have four consecutive pages torn out of it. Those pages, according to

       the atlas’s index, featured maps of Lafayette, Marion, and surrounds.


[17]   The day after the search warrant was executed, April 27, 2013, Judge Todd

       issued an arrest warrant for Funk on the basis of the fruits of the search

       disclosed at a probable cause hearing. Funk was still in the custody of the

       Lafayette police following his arrest the previous day. Funk was thereafter

       remanded to the custody of the Marion police and transported to Grant

       County.


                            Pretrial Proceedings and Motions to Suppress

[18]   Funk was charged with two counts of Class B felony robbery with a deadly

       weapon for the April robbery (“Count II”) and the January robbery (“Count

       I”). Funk was further charged with being a habitual offender.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 7 of 26
[19]   Funk filed three motions to suppress. The first, filed on May 8, 2015, sought the

       suppression of all evidence taken from Funk’s cell phone and of all evidence

       found in the Lafayette house on the basis of staleness of the facts underlying the

       probable cause determination and because the officers treated the original

       warrant as a “general exploratory warrant,” allowing them to rummage for any

       other items they wished to seize. Tr. p. 34. The State opposed the motion by

       arguing that all items seized were either covered by the original or extended

       warrants, or were found in plain view.


[20]   The court requested briefing, but only the State replied. On July 7, 2015, Funk’s

       first motion was denied.


[21]   Funk’s second and third motions were filed together on September 28, 2015.

       These sought suppression of the DNA sample taken from Funk after his arrest

       and of all of the evidence seized from the Lafayette house. As to the DNA

       sample, Funk argued that his detention from April 26, 2015, when he was

       arrested after leaving the Lafayette house, to April 27, 2015, when an arrest

       warrant issued, was unlawful, and that the DNA sample was therefore a fruit of

       the poisonous tree. As to the evidence seized from the Lafayette house, Funk

       argued that the lead investigator had knowingly or recklessly stated a falsehood

       when the investigator affirmed in his oral search warrant application that the

       piece of plastic recovered from the STAR bank had been dropped by the robber.

       The State responded, respectively, that the April 26, 2015, arrest of Funk was in

       a public place and supported by probable cause independent of the fruits of the



       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 8 of 26
       search, and that the STAR surveillance footage clearly showed the robber

       dropping the piece of plastic.


[22]   On September 28, 2015, the court denied both motions.


                                   Jury Trial, Sentencing, and Appeal

[23]   Funk’s case was tried to a Grant County jury over four days from November 9,

       2015, to November 13, 2015, with a one-day recess for Veteran’s Day on

       November 11, 2015. At closing argument, the prosecutor made the following

       statement to the jury, referring to our supreme court’s decision in Gray v. State,

       903 N.E.2d 940 (Ind. 2009):


               [Y]ou will be asked to make a determination as to whether the
               State has convinced you . . . that when those robberies occurred,
               [Funk] was . . . armed with a deadly weapon. You can find that
               [Funk] was in possession [of a deadly weapon at the time of the
               robbery] even though [a deadly weapon] was never revealed. The
               Indiana Supreme Court back in 2009 made that clear in a case
               that in many respects is similar to this one[,] involving a
               gentleman by the name of Gray who had robbed two
               restaurant[s] . . . . As that trial proceeded . . . it was obvious that
               no one was in a position to say they actually saw [a] weapon, but
               much like this case, there was testimony that Mr. Gray had
               communicated to [his victims] that he had a weapon, either
               [orally] or by way of a note. He had also indicated to them his
               willingness to use it[,] that they would get hurt if they didn’t
               follow his instructions. . . . [T]here was testimony [that] he had
               his hand inside his clothing or inside his pocket as if he was
               reaching for or holding onto that deadly weapon that he had
               communicated he had. As the Supreme Court analyzed that,
               they said the Defendant’s statement or implication that he had a
               weapon is itself evidence that he was in fact armed. They

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 9 of 26
               refer[r]ed to earlier cases . . . , one in which a defendant had told
               the victim he had a gun but it was not seen[,] and another case
               where [the defendant] communicated that by way of a note that
               he gave to the victim, just like occurred in this case. Finally, the
               Supreme Court said [that Gray’s] statements, . . . his
               communications and his conduct at both of those restaurants
               would be sufficient to permit a jury to find he was in fact armed at the
               time of both offenses.


       Tr. pp. 913-14 (emphasis added). The prosecutor went on to analogize Gray’s

       case to Funk’s. Defense counsel made no contemporaneous objection to any

       part of the prosecutor’s argument.


[24]   The jury returned a verdict of not guilty on Count I, the January robbery, and a

       verdict of guilty on Count II, the April robbery. The jury was then asked to find

       Funk a habitual offender; and they so found. A judgment of conviction was

       entered against Funk on December 29, 2015. The trial court concluded that, in

       view of Funk’s extensive criminal history stretching back to 1956, “the only just

       sentence is the maximum sentence.” Appellant’s App. p. 20. Funk was

       accordingly sentenced to the maximum term of twenty years as a Class B felon,

       plus thirty years as a habitual offender, for a total term of fifty years. Funk was

       further ordered to pay restitution to STAR bank. This appeal followed.


[25]   Funk first argues that it was reversible error to admit certain evidence seized

       from the Lafayette house without authorization under either the original or the

       expanded warrant. Specifically, Funk challenges the admission of the Hertz car

       rental agreement, the gray satchel containing the atlas of Indiana, and the blue

       satchel containing makeup and double-sided tape.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 10 of 26
[26]   Second, Funk argues the evidence was insufficient to prove possession of a

       deadly weapon beyond a reasonable doubt. Relatedly, Funk argues that

       reduction of Class B felony robbery with a deadly weapon to Class C felony

       robbery would require concomitant reduction of his habitual offender sentence.


[27]   Finally, Funk argues that the prosecutor’s analogies to Gray in closing argument

       were prosecutorial misconduct rising to the level of fundamental error, denying

       Funk a fair trial.


                                      Discussion and Decision

            I. The Seizure of the Challenged Evidence Was Within the Plain View
               Exception to the Warrant Requirement of the Fourth Amendment

[28]   Our review of denials of motions to suppress, when following a trial at which

       the challenged evidence was admitted, is properly a review of the trial court’s

       decision to admit the evidence. Carpenter v. State, 18 N.E.3d 998, 1001 (Ind.

       2014). We review the trial court’s ruling on admissibility for abuse of discretion,

       reversing only if the ruling is clearly against the logic and effect of the facts, and

       the error effects substantial rights. Id. The constitutionality of a search or seizure

       is a pure question of law we review de novo. Id.


[29]   The Fourth Amendment to the federal constitution protects “[t]he right of the

       people to be secure in their . . . houses, papers, and effects, against unreasonable

       searches and seizures . . . .” U.S. Const. amend. IV. Warrantless searches and

       seizures, conducted outside the judicial process, are per se unreasonable and

       therefore unlawful, subject only to a few, well-delineated exceptions. Katz v.


       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 11 of 26
       United States, 389 U.S. 347, 357 (1967); Bradley v. State, 54 N.E.3d 996, 1000

       (Ind. 2016). The State bears the burden of showing that an exception applied at

       the time of the search and seizure. Berry v. State, 704 N.E.2d 462, 465 (Ind.

       1998). Although Funk cites to Article I, Section 11 of our state constitution, he

       fails to develop cogent argument specific to that provision and failed to do so in

       all three suppression motions filed below, citing to it only once in cursory

       fashion. Appellant’s App. p. 125. Funk has therefore waived his state

       constitutional arguments. Smith v. State, 713 N.E.2d 338, 342 (Ind. Ct. App.

       1999); Ind. Appellate Rule 46(A)(8)(a).


[30]   Here, it is uncontested that the challenged evidence was seized outside the

       authorization of either the original or the extended warrant. The State therefore

       must show that an exception to the warrant requirement permitted its seizure.

       The State argues that the plain view doctrine permitted the seizure.


[31]   Before considering this issue, we note what is not at issue in this appeal. First,

       Funk does not challenge the validity of either the first or the second,

       “expanded” warrant. Funk challenges only the application of the plain view

       doctrine, specifically claiming that the “argument based on plain view doctrine

       is void where a second request was made for additional items to be seized and

       these items were omitted from that second request.” Appellant’s Br. p. 14.

       Thus, Funk implies, had any of the items he challenges been included under

       either the first or the second warrant, Funk would have no case.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 12 of 26
[32]   This is a critical point, because, as explained infra, the applicability of the plain

       view doctrine in this case turns on the scope of the searches authorized under

       both warrants. Funk does not renew here the blanket challenges he raised below

       to the staleness of the facts underlying the initial warrant application and to the

       execution of the first warrant as a general, unconstrained rummaging.

       Moreover, Funk does not ask us to review whether the State carried its burden

       to show that the second, “expanded” warrant was valid. Importantly, because

       we have before us neither the warrant itself, nor a transcript of the oral warrant

       application, nor the search warrant return, we would be unable to say whether

       the lead investigator’s oral application was “supported by [his] oath or

       affirmation,” U.S. Const. amend IV, whether it “particularly describ[ed]” the

       items to be searched and seized, id., or whether the search and seizure of those

       items was supported by probable cause. Id. We must therefore assume what the

       trial court was required to find in deciding to admit the challenged evidence:

       that both warrants were valid.


[33]   Second, though Funk objected to the admission of each item of evidence below,

       Funk does not challenge all of the evidence seized purportedly in plain view.

       Rather, Funk restricts his appeal to three specific items: the Hertz car rental

       agreement, the gray satchel containing the atlas of Indiana, and the blue satchel

       containing makeup and double-sided tape. Appellant’s Br. pp. 7, 13–14, 15, 17.

       We therefore restrict ourselves, as we must, to determining whether Funk is

       entitled to the specific relief he seeks.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 13 of 26
[34]   The plain view doctrine is one exception to the warrant requirement. Horton v.

       California, 496 U.S. 128, 133 (1990); Jones v. State, 783 N.E.2d 1132, 1137 (Ind.

       2003). When police are in a place they have a right be, their observation of any

       item in plain view is not a “search” within the meaning of the Fourth

       Amendment and does not trigger the amendment’s protections. Arizona v. Hicks,

       480 U.S. 321, 324 (1987); see Jones, 783 N.E.2d at 1137. If police wish to search

       or seize an item in plain view, the incriminating character of the item must be

       immediately apparent. Jones, 783 N.E.2d at 1137. That is, probable cause to

       search or seize the item must be developed from the mere act of observing it,

       without any physical manipulation. Hicks, 480 U.S. at 324. The item may be

       incriminating without being per se unlawful to possess; the police must only

       have probable cause to believe that the item is linked to criminal activity. United

       States v. Bruce, 109 F.3d 323, 328 (7th Cir. 1997).


[35]   “An example of the applicability of the ‘plain view’ doctrine is the situation in

       which the police have a warrant to search a given area for specified objects, and

       in the course of the search come across some other article of incriminating

       character.” Horton, 496 U.S. at 135; see Jones, 783 N.E.2d at 1137. In this

       context, the permissible vantage points for plain views are defined by the scope

       of the search warrant under which police are lawfully present. Mack v. State, 23

       N.E.3d 742, 752 (Ind. Ct. App. 2014) (upholding officers’ seizure of

       “nonfirearm evidence [from] places where they may have reasonably expected

       to find [the] firearms” listed in their search warrant); see also, e.g., United States v.

       Van Dreel, 155 F.3d 902, 905 (7th Cir. 1998) (upholding officers’ seizure of

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 14 of 26
       drug-crime evidence from a place where they reasonably believed they would

       find evidence of other criminal violations listed in their search warrant).


[36]   Here, therefore, the seizure of the evidence challenged by Funk was lawful

       under the plain view doctrine if the evidence came into plain view while police

       were searching within the scope of the warrant, and the incriminating character

       of the evidence was immediately apparent without any physical manipulation

       outside the scope of the warrant.


[37]   A search under a warrant must be confined in scope to the items particularly

       described in the warrant, lest the specific warrant be converted into a general

       warrant, one of the chief evils the Fourth Amendment was meant to guard

       against. Horton, 496 U.S. at 139-41; see also Stanford v. Texas, 379 U.S. 476, 481–

       82 (1965) (describing colonial hatred of British writs of assistance giving

       “blanket authority to search”). “A lawful search of fixed premises generally

       extends to the entire area in which the object of the search may be found . . . .

       [T]he warrant that authorizes an officer to search a home for illegal weapons[,

       for example,] also provides authority to open closets, chests, drawers, and

       containers in which the weapon might be found.” United States v. Ross, 456 U.S.

       798, 820–21 (1982). Thus the lawful scope of a search is “defined by the object

       of the search and the place in which there is probable cause to believe it may be

       found.” Sowers v. State, 724 N.E.2d 588, 589 (Ind. 2000) (quoting Ross, 456 U.S.

       at 824). “If [police] are looking for a canary’s corpse, they can search a

       cupboard, but not a locket. If they are looking for an adolescent hippopotamus,

       they can search the living room or garage but not the microwave oven. If they

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 15 of 26
       are searching for cocaine, they can search a container large enough to hold a

       gram, or perhaps less.” United States v. Evans, 92 F.3d 540, 543 (7th Cir. 1996)

       (citations omitted). Once police have found the items described in the warrant,

       the search must end. Horton, 496 U.S. at 141 (If the “items named in the

       warrant had been found at the outset” of the search, “no [further] search for

       weapons could have taken place.”). Here, the original warrant authorized

       police to search for, inter alia, a robbery note on a three-by-five index card and a

       real or airsoft handgun, and we will review each item of challenged evidence

       separately: the Hertz car rental agreement, the gray satchel containing the atlas

       of Indiana, and the blue satchel containing makeup and double-sided tape.


[38]   The car rental agreement was found in Funk’s loft bedroom. When first

       observed by the investigators,3 the agreement appears to have been sitting face

       up on the floor of the bedroom, together with some other papers. On its face,

       the agreement specifies the model of the rented car, the distance driven, and a

       ten-day rental period from April 3, 2013, to April 13, 2013, covering the April

       5, 2013, STAR bank robbery. Lying face up on the floor, the item was in plain

       view to officers lawfully in the bedroom. Particularly in the context of the

       Walmart surveillance footage, the link to criminal activity was immediately




       3
        A detective of the Marion Police Department, Mark Stefanatos, directed the warrant execution inside the
       Lafayette house. Before an area of the house was searched, the detective would photograph it, in part to
       “capture anything that might be in plain view [and] to show its location . . . .” Tr. p. 649. The detective
       directed his colleagues to notify him immediately when they discovered an item of interest, before “that item
       was touched, moved, [or] disturbed in any way.” Tr. p. 648. The detective would then photograph the item
       before it was searched or seized. Id. Some of these photographs are in the record before us. See Tr. p. 687 ff.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016           Page 16 of 26
       apparent. The model, distance driven, and rental period together give rise to

       probable cause to believe that the rented car was linked to the April 5, 2015,

       bank robbery. The seizure of the rental agreement was therefore lawful and we

       find no error in its admission.


[39]   The gray satchel containing the atlas of Indiana was also found in Funk’s

       bedroom. The detective who directed the warrant execution gave conflicting

       testimony as to where the satchel and atlas were first observed. Compare Tr. p.

       664 (“I believe [the satchel and the atlas were] found on the bed . . . .”) and Ex.

       Vol. I, p. 149 (photograph of atlas face up on the bed) with Tr. p. 696

       (identifying St.’s Ex. 98, a photograph of “a trash can and the little . . . gray

       satchel . . . with the road maps” sitting on the floor next to a dresser). Even if

       the satchel had to be opened before the atlas came into view, opening the

       satchel was well within the scope of the search warrant, as it could well be a

       container for many smaller things covered by the warrant. From its size and

       shape, the satchel was evidently capable of containing a handgun or a robbery

       note on a three-by-five index card. Once the satchel was opened and the atlas

       produced, the atlas’s incriminating character was immediately apparent, even

       before it was opened and the missing pages discovered. Maps, particularly those

       featuring “Back Roads,” are obviously useful to a bank robber traveling from

       one town to the next and wishing to avoid being noticed. See United States v.

       Walton, 814 F.2d 376, 380 (7th Cir. 1987) (in a bank robbery case, upholding

       admission of, inter alia, “maps” as “so obviously related to the crime that . . .

       they were quite properly seized” when found in plain view). The seizure of the


       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 17 of 26
       satchel and the atlas was therefore lawful and we find no error in their

       admission.


[40]   Finally, a blue satchel containing makeup and double-sided tape was also found

       in Funk’s bedroom. It does not appear in the record where in the room the

       satchel was first observed and whether it was open or closed at the time.

       Nevertheless, opening the blue satchel, like the gray satchel, was well within the

       scope of the search warrant, as it was evidently capable of being a container for

       many smaller things covered by the warrant. Once opened, the bag was found

       to contain not only makeup and double-sided tape, but also glue sticks, super

       glue tubes, sunglasses, a screwdriver, screws, and a “slim jim,” a device

       apparently used to unlock cars. Tr. p. 669. In the context of a masked, disguised

       robber, the link to criminal activity furnished by these items was obvious. See

       Tr. p. 68 (describing usefulness of makeup and other items to a disguised

       robber). The seizure of the satchel and its contents was therefore lawful and we

       find no error in their admission.


[41]   Funk argues that the argument from plain view “is void where a second request

       was made for additional items to be seized [under the warrant extension] and

       [other] items were omitted from that second request.” Appellant’s Br. p. 14.

       This argument is puzzling, as warrantless seizure is precisely what the plain

       view doctrine operates to excuse, no matter how many warrants or warrant

       extensions were sought earlier. Relying on this court’s decision in Conn v. State,

       496 N.E.2d 604 (Ind. Ct. App. 1986), Funk argues that the rationale for the

       plain view doctrine is to “avoid inconvenience to officers in having to procure

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 18 of 26
       another warrant.” Appellant’s Br. p. 13. The officers here sought a second

       authorization to search; therefore, Funk implies, it would not have been

       inconvenient for the officers to have sought a third, or to have included the

       challenged items in the second, and the plain view doctrine cannot apply. Funk

       cites no case adopting this reasoning.


[42]   This argument lacks merit. The plain view doctrine applies categorically. Its

       application does not depend on whether it serves the convenience of police in

       any particular case. Indeed, it is always more convenient for police simply to

       seize an item than to ask a magistrate’s permission to do so, no matter how

       conveniently the magistrate may be reached. More importantly, the plain view

       doctrine is not the result of weighting the interest in official convenience more

       heavily than individual privacy interests. Rather, where items are in plain view

       from a lawful vantage point and their incriminating character is immediately

       apparent, no Fourth Amendment interest is served by application of the warrant

       requirement. “[B]y hypothesis, the seizure of an object in plain view does not

       involve an intrusion on privacy.” Horton, 496 U.S. at 141.


[43]   We therefore conclude that all the challenged items were seized within the plain

       view exception to the warrant requirement and properly admitted at trial.


         II. There Was Sufficient Evidence for Jury to Find That Funk Was Armed
                    with a Deadly Weapon at the Time of the Robbery

[44]   Funk argues that his conviction for Class B felony robbery with a deadly

       weapon must be reduced to Class C felony robbery, see Ind. Code § 35-42-5-1


       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 19 of 26
       (2013), because the State did not present sufficient evidence for the jury to find

       beyond a reasonable doubt that Funk was armed with a deadly weapon.


[45]   We review challenges to the sufficiency of the evidence supporting a conviction

       with great deference to the factfinder. We neither reweigh the evidence nor re-

       evaluate the credibility of witnesses. Gray v. State, 903 N.E.2d 940, 943 (Ind.

       2009). We will affirm the conviction unless there is no evidence of probative

       value supporting an element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt. Id. We view

       the facts and the inferences from them in the light most favorable to the

       judgment below. Id.


[46]   In Gray, our supreme court considered the proof required to sustain a

       conviction for robbery with a deadly weapon. Gray was convicted of robbing

       two restaurants with a gun. 903 N.E.2d at 941. No witness testified to seeing a

       gun during either robbery. Id. at 945. Gray was apprehended by police within

       seconds of the second robbery, and no gun was found; the second conviction

       was accordingly reversed. Id. at 946. The conviction for the first robbery,

       however, was sustained on the following facts. During the robbery, Gray kept

       his right hand in his jacket pocket as he gave commands to restaurant

       employees. Id. at 942. Witnesses testified to seeing “something” and a “black

       handle” in Gray’s right pocket, and speculated that Gray had a gun. Id. Gray

       told restaurant employees “to stay calm and no one would get hurt.” Id.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 20 of 26
[47]   The Gray court noted that a conviction for robbery with a deadly weapon may

       be sustained even if the weapon was not seen during the robbery or admitted

       into evidence at trial. Id. at 943. A defendant’s statement that he had a weapon

       is probative evidence “that he was in fact armed.” Id. at 945. Moreover, though

       Gray did not explicitly refer to a gun, Gray’s “conduct and statements [during

       the first robbery] . . . permitted the jury to infer that Gray had communicated . .

       . that he had a gun.” Id. Gray’s “keeping his hand in his pocket and statements

       that ‘no one would get hurt’ if the employees cooperated clearly implied that he

       could and would injure those who resisted . . . .” Id. at 945–46.


[48]   In the case before us, Funk expressly communicated to his victim, through the

       robbery note, that he had a weapon. Like Gray, Funk clearly and purposefully

       reached his hand into his pocket and kept it there until the robbery was

       complete. Together with the robbery note’s commands not to trigger an alarm

       and to surrender the money in the drawer, Funk’s conduct and statements, like

       Gray’s, clearly implied that he could and would injure those who resisted.

       From these facts, the jury was permitted to find that Funk had a weapon at the

       time of the robbery.

[49]   In Funk’s bedroom, police found a box of ammunition missing five rounds. The

       jury heard that the type of ammunition found is commonly used in five-round

       revolvers. One of the two robbery checklists found in Funk’s bedroom noted

       “gun .” Almost all of the other items on the checklists were either admitted

       into evidence or plainly visible on the bank’s surveillance footage, including the

       note, the glue, the mask, bags for the robbery money, the scanners, the

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 21 of 26
       coveralls, the cosmetic bag, and the jammer. These facts are all probative

       evidence that Funk planned to and did in fact possess a deadly weapon—a

       gun—at the time of the robbery. Accordingly, these facts are sufficient to

       sustain the jury’s verdict.4


[50]   For these reasons, Funk’s conviction for Class B felony robbery with a deadly

       weapon must be affirmed. This conclusion simultaneously disposes of Funk’s

       argument for reducing his habitual offender sentence in the State’s favor.


           III. The Prosecutor Committed No Misconduct in Correctly Stating the Law,
             and the Effect of Any Improper Inference Was Cured by the Trial Court’s
                                           Instructions

[51]   Finally, Funk argues that the prosecutor committed reversible misconduct by

       his references to Gray in closing argument.


[52]   Prosecutorial misconduct is reversible error where misconduct occurred that

       placed the defendant in a position of grave peril to which he would not have

       been subjected absent the misconduct. Ryan v. State, 9 N.E.3d 663, 667 (Ind.




       4
        Funk points out that the dropped piece of plastic containing Funk’s DNA was at one point identified as a
       piece of an airsoft gun, see supra note 1, and argues that an airsoft gun is not a deadly weapon within the
       meaning of the statute. For the reasons set out above, however, the jury had sufficient evidence before it to
       conclude Funk was armed with a real gun at the time of the robbery.
       Moreover, the identification of the plastic piece as perhaps from an airsoft gun was made at an oral probable
       cause hearing, see supra note 1, and was never heard by the jury. Thus, the jury had no evidentiary basis to
       conclude that Funk had carried an airsoft gun during the robbery. We will not presume that the jury went
       outside the evidence in disregard of its instructions. Isom v. State, 31 N.E.3d 469, 481 (Ind. 2015) (reviewing
       court presumes jury obeyed trial court’s instructions), Appellant’s App. p. 314 (instruction to the jury that
       “[t]he State must prove each element of the crime by evidence . . . .” (emphasis added)).
       We therefore need not reach the statutory interpretation question posed by Funk.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016           Page 22 of 26
       2014). Whether misconduct occurred is answered from case law and the

       Indiana Rules of Professional Conduct. Id. Whether the peril was sufficiently

       grave is determined with reference to the probable persuasive effect of the

       misconduct on the jury’s decision. Id.


[53]   Where, as here, no contemporaneous objection was made to the prosecutor’s

       conduct at trial, the defendant must further show that the alleged error was

       fundamental. Id. Fundamental error is error so prejudicial to the defendant’s

       rights that a fair trial is impossible. Id. at 667-68.


[54]   We find that the prosecutor committed no misconduct. Moreover, any

       improper peril to Funk caused by the prosecutor’s statements was cured by the

       court’s instructions. We therefore conclude that Funk was not denied a fair

       trial.


[55]   As a general matter, we


                have held before that it is proper for counsel to argue both law
                and facts in a closing statement. Nelson v. State, 792 N.E.2d 588,
                593 (Ind. Ct. App. 2003), trans. denied. Our supreme court has
                held that reading case law to the jury is proper in final argument
                so long as it is clear that the prosecutor is reading or referring to a
                separate case. Hernandez v. State, 439 N.E.2d 625, 630 (Ind. 1982)
                (citing Griffin v. State, 275 Ind. 107, 114, 415 N.E.2d 60, 65
                (1981)).


       Harrison v. State, 32 N.E.3d 240, 256 (Ind. Ct. App. 2015), trans. denied. Here,

       the prosecutor’s references to the “Indiana Supreme Court back in 2009,” Tr. p.

       913, to “a gentleman by the name of Gray” and “Mr. Gray,” id., to how “the

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 23 of 26
       Supreme Court analyzed” the facts in that case, Tr. p. 914, and to what “the

       Supreme Court said [about Gray’s] statements,” id., all made unmistakably

       clear to the jury that the prosecutor was referring to a separate case.


[56]   The particular misconduct alleged by Funk is that the prosecutor, while

       correctly stating the law of Gray, impermissibly invaded the constitutional

       province of the jury “to determine the law and the facts,” Ind. Const. art. I, §

       19, by incorrectly suggesting that the Gray decision required the jury to find that

       Funk had been armed with a deadly weapon at the time of the robbery. See Ind.

       Professional Conduct Rule 3.3 (duty of candor to the tribunal).


[57]   This is not what the prosecutor did. First, as Funk concedes, the prosecutor did

       not misstate the holding of Gray or the elements of robbery with a deadly

       weapon. Further, far from leaving the impression that Gray compelled the jury to

       make a certain finding, the prosecutor’s argument was carefully cast in terms of

       what that case permitted the jury to find. The prosecutor prefaced his discussion

       of Gray by observing that some jurors might think it “problematic” to find

       possession of a deadly weapon when no weapon was ever seen or admitted into

       evidence. Tr. p. 913. The prosecutor said, “You can find that [Funk] was in

       possession [of a deadly weapon at the time of the robbery] even though [a

       deadly weapon] was never revealed. The Indiana Supreme Court back in 2009

       made that [scil., that the jury can find possession under those circumstances]

       clear . . . .” Tr. p. 913 (emphasis added). The prosecutor concluded, “[T]he

       Supreme Court said [the evidence against Gray] would be sufficient to permit a jury

       to find he was in fact armed at the time of both offenses.” Tr. p. 914 (emphasis
       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 24 of 26
       added). Funk’s argument that the prosecutor left an impermissible “impression”

       of compulsion is defeated by the prosecutor’s express language of permission.

       Appellant’s Br. p. 25.


[58]   In addition, any impermissible inference created by the prosecutor’s statements

       was dispelled by the court’s jury instructions. Hollowell v. State, 707 N.E.2d

       1014, 1025 (Ind. Ct. App. 1999) (“[F]inal instructions are presumed to correct

       any misstatements of law made during final arguments.”). The trial court finally

       instructed the jurors that “[t]he State has the burden to prove [Funk] was armed

       with a deadly weapon,” Appellant’s App. p. 308, that their “verdicts should be

       based on the law and the facts as [they] find them,” id. at 316, and that

       “[s]tatements made by attorneys are not evidence.” Id. at 317. Moreover, the

       jury had been preliminarily instructed that “[t]he Court’s instructions are [their]

       best source in determining the law.” Id. at 278. We conclude that the

       vanishingly small risk of an improper inference created by the prosecutor’s

       arguments cannot overcome the presumption of propriety enjoyed by a properly

       instructed jury.


[59]   For all of these reasons, the prosecutor committed no misconduct, and Funk

       was not denied a fair trial.


                                                 Conclusion

[60]   The evidence challenged by Funk was properly admitted against him. All the

       evidence was sufficient to sustain his conviction on appeal. The prosecutor’s



       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 25 of 26
       closing argument did not deny Funk a fair trial. For these reasons, his

       conviction for Class B felony robbery armed with a deadly weapon is affirmed.


[61]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-170 | December 29, 2016   Page 26 of 26